     Case 1:15-cv-01360-DAD-HBK Document 124 Filed 04/06/21 Page 1 of 7


 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      JARED M. VILLERY,                                Case No. 1:15-cv-01360-DAD-HBK
10
                        Plaintiff,                     ORDER RESOLVING PLAINTIFF’S
11
                                                       MOTION TO DETERMINE SUFFICIENCY
             v.                                        OF NELSON’S RESPONSES TO REQUESTS
12
      JAY JONES, et. al.,                              FOR ADMISSION AND DENYING RELIEF
13                                                     THEREIN
                        Defendant.
14                                                     Doc. No. 119

15

16          Pending before the Court is plaintiff’s “motion to determine the sufficiency of defendant’s
17   Nelson’s Answers/Objections to Requests for Admissions, and/or deem the requests admitted,”
18   filed February 22, 2021. (Doc. No. 119, Motion). Defendant Nelson filed a response noting
19   untimeliness of the motion and objecting to the merits. (Doc. No 123, Response). This matter is
20   ripe for review.
21          I. Background and Plaintiff’s claims
22          Plaintiff is a prisoner proceeding pro se on his First Amended Complaint. (Doc. No. 16).
23   The court’s § 1915A screening findings and recommendation order, adopted by the District Court
24   (Doc. No. 23), found in pertinent part that the Amended Complaint stated a First Amendment
25   retaliation claim for damages against Defendants Jones, Schmidt, Yerton, Excarcega, and Nelson
26   stemming from the following incidents:
                  (1) against defendants Jones and Schmidt for filing false
27
                  disciplinary proceedings; (2) against defendants Jones and Schmidt
28                for filing false disciplinary charges on January 27, 2014; (3) against
                                                      1
     Case 1:15-cv-01360-DAD-HBK Document 124 Filed 04/06/21 Page 2 of 7


 1                   Defendant Jones for denying Plaintiff access to the law library in
                     February and March 2014; and (4) against defendants Schmidt,
 2                   Yerton, Excarcega and Nelson for re-housing plaintiff with inmate
 3                   Jones; and (5) against defendant Jones for destroying a March 20,
                     2014 grievance.
 4
     Doc. No. 19 at 17-18.
 5
              On January 20, 2021, the court held a status conference in part to address plaintiff’s
 6
     motion to modify the discovery and scheduling order. (Doc. No. 116). Thereafter, the Court
 7
     entered an Amended Order granting in part and denying in part plaintiff’s motion to modify
 8
     discovery and scheduling order. (Doc. No. 118). Plaintiff’s motion to extend deadlines was
 9
     denied as to defendant Nelson, who has had a pending motion for summary judgment filed since
10
     June 22, 2020, but the court permitted plaintiff a limited period of 14 days from the date on the
11
     order to file any outstanding discovery motions directed at Nelson. (Id.). Plaintiff’s motion was
12
     granted as to the other defendants who unopposed modifying the scheduling order, and the court
13
     set a new discovery deadline of March 22, 2021 and a dispositive deadline of May 26, 2021.
14
     (Id.).
15
              As mentioned above, plaintiff filed his motion under Fed. R. Civ. P. 36(a)(6) to determine
16
     the sufficiency of defendant’s Nelson’s Answers/Objections to Requests for Admissions, and/or
17
     deem the requests admitted,” on February 22, 2021. See generally Motion. Plaintiff seeks an
18
     order either: (1) deeming Nelson’s responses to be full admissions as to Request Nos. 1, 7-18, 22,
19
     24-25, 28-147; (2) compelling Nelson to respond; or (3) requiring Nelson give an explanation
20
     describing steps taken as part of a reasonable inquiry, on a request-by-request basis. Id. at 23.
21
              II. Legal Standards of Review
22
              A. Rule 26- Scope of discovery generally
23
              “[U]nless otherwise limited by court order, the scope of discovery is as follows: Parties
24
      may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
25
      defense and proportional to the needs of the case, considering the importance of the issues at
26
      stake in the action, the amount of controversy, the parties’ relative access to relevant
27
      information, the parties’ resources, the importance of the discovery in resolving the issues, and
28
                                                         2
     Case 1:15-cv-01360-DAD-HBK Document 124 Filed 04/06/21 Page 3 of 7


 1
      whether the burden and expense of the proposed discovery outweighs the benefit. Information
 2
      within the scope of discovery need not be admissible in evidence to be discoverable.” Fed. R.
 3
      Civ. P. 26(b)(1) (emphasis added). District courts have “broad discretion to manage discovery.”
 4
      Avila v. Willits Envtl. Remediation Tr., 633 F.3d 828, 833 (9th Cir. 2011).
 5
            B. Rule 36- Motion request court to determine sufficiency of defendant’s responses
 6
     to requests for admission
 7
            “A party may serve on any other party a written request to admit, for purposes of the
 8
     pending action only, the truth of mattes within the scope of Rule 26(b)(1) related to: (a) facts, the
 9
     application of law, or opinions about either; and (b) the genuineness of any described documents.
10
     Rule 36 is not a discovery device.” Fed. R. Civ. P. 36(a). “Each matter must be separately stated.
11
     A request to admit the genuineness of a document must be accompanied by a copy of the
12
     document unless it is, or has been, otherwise furnished or made available for inspection and
13
     copying.” Fed. R. Civ. P. 36(a)(2). Generally, Rule 36(a) requires one of three responses to a
14
     request for admission: (1) an admission; (2) a denial; (3) a statement detailing why the answering
15
     party cannot admit or deny the matter. Fed. R. Civ. P. 36 (a)(4);
16
            Under Rule 36(a)(6), a “requesting party may move to determine the sufficiency of an
17
     answer or objection. Unless the court finds an objection justified, it must order that an answer be
18
     served. On finding that an answer does not comply with this rule, the court may order either that
19
     the matter is admitted or that an amended answer be served. The court may defer its final decision
20
     until a pretrial conference or a specified time before trial. Rule 37(a)(5) applies to an award of
21
     expenses.” Id.
22
             The purpose of the rule is to reduce costs of litigating by eliminating the necessity of
23
     proving facts that are not in substantial dispute, to narrow the scope of the disputed issues, and to
24
     facilitate the presentation of cases to the trier of fact. Asea, Inc. v. Southern Pac. Transp. Co.,
25
     669 F.2d 1242, 1245-46 (9th Cir. 1981). Generally, a reasonable inquiry is limited to review and
26
     inquiry of those persons and documents that are within the responding party’s control, or readily
27
     obtainable. Id. at 1246 (citations omitted).
28
                                                         3
     Case 1:15-cv-01360-DAD-HBK Document 124 Filed 04/06/21 Page 4 of 7


 1          While the discovery rules afford a party with liberality, they also provide a party with the
 2   significant potential for abuse during pretrial discovery. Seattle Time Co. v. Rhinehart, 467 U.S.
 3
     20, 34 (1984). It is well recognized that “requests to admit may be so voluminous and so framed
 4
     that the answering party finds the task of identifying what is in dispute and what is not unduly
 5
     burdensome.” Fed. R. Civ. P. 36 advisory committee note (1970 amendment). See also Knapp v.
 6

 7   Cate, No. 1:08-CV-01779-AWI-BAM, 2012 WL 2912254, at *2 (E.D. Cal. July 16, 2012)

 8   (finding 100 requests for admission excessive and limiting requests to 25 per defendant);

 9   Mitchell v. Yeutter, No. 89-1465-FGT, 1993 WL 139218, at *1 (D. Kan. Jan. 12, 1993) (finding
10
     plaintiff’s 90 requests for admission “that focus on small details, and not on major factual issues”
11
     excessive and limiting requests to 40).
12

13          III. Analysis

14          A. Timeliness

15          In response to plaintiff’s Motion, defendant Nelson first contends that plaintiff’s motion is

16   untimely filed. Response at 2-3. Under the prison mailbox rule, a prisoner’s legal pleadings are

17   considered filed at the time of delivery to prison authorities for mailing to the court. Houston v.

18   Lack, 487 U.S. 266 (1988). Courts deem the pro se prisoner’s date of signature on the pleading

19   the date of filing, absent evidence to the contrary. Roberts v. Marshall, 627 F.3d 768, 769 fn. 1

20   (9th Cir. 2010), see also Wolff v. California, 236 F. Supp.3d 1154, 1159 (E.D. Ca. Feb. 22, 2017)

21   (noting court need not treat a document as filed on the date it was purportedly submitted to prison

22   staff for mailing when the gap between the date and the postmark date is so long that the claimed

23   submission date appears implausible).

24          Under Fed. R. Civ. P. 6, plaintiff’s motion was due to be filed within 14 days from the

25   date of the order, making Friday, February 18, 2021 the operative deadline. Plaintiff signed the

26   document a day earlier than the deadline, on February 17, 2021, see Doc. No. 119 at 19, and the

27   Clerk filed the pleading on February 22, 2021. Accordingly, the motion is timely and defendant’s

28   untimeliness argument is rejected.
                                                        4
     Case 1:15-cv-01360-DAD-HBK Document 124 Filed 04/06/21 Page 5 of 7


 1
            B. Merits review
 2
            Turning to the merits of the motion, defendant Nelson in summary argues that he
 3
     conducted a reasonable inquiry when responding to plaintiff’s requests for admission and that the
 4
     147 requests for admission plaintiff pounded on him were burdensome and oppressive. Response
 5
     at 3 (citing Doc. No. 119, Exh. B). Relying in Fed. R. Civ. P. 26(b)(1), Nelson argues the
 6
     number of requests is not proportional to the issues at stake in the litigation. Id. Nelson
 7
     characterizes plaintiff’s requests for admission as “very specific” concerning entries or events on
 8
     specific days and times of materials plaintiff clearly must have had in his possession when
 9
     drafting. Id. Nelson also objects to various requests because plaintiff did not attach the
10
     documents to the request for admission in compliance with the rules for Nelson’s review when
11
     responding to the request for admissions. Id.
12
            The court has spent an inordinate amount of time reviewing plaintiff’s requests for
13
     admission and defendant Nelson’s responses. (Doc. No. 119, Exh. B). For purposes of judicial
14
     efficiency, the court will not recite to all of plaintiff’s 147 requests for admission herein, but
15
     agrees with defendant that the requests for admission are very specific-- so much so the requests
16
     do not comply with Fed. R. Civ. P. 36 pertaining to “facts” within the purview of Rule 26(b)(1),
17
     particularly when keeping in mind the issues in this case against Nelson. As to Nelson, plaintiff
18
     pursues a First amendment retaliation claim stemming from “re-housing” inmate Jones with
19
     plaintiff for 7 to 8 days, when no physical altercation occurred between the two inmates, and
20
     plaintiff was moved from the cell by another correctional official and assigned a new cellmate.
21
            By way of example, plaintiff’s request for admission 1 and Nelson’s response is as
22
     follows:
23
                    REQUEST FOR ADMISSION NO. 1:
24                  Admit that from January 15, 2014 through June 26, 2014, you
                    worked as a floor officer in H.U. #2, during Third watch, on at least
25                  one hundred-fifteen (115) different occasions.
26
                    RESPONSE TO REQUEST FOR ADMISSION NO. 1:
27
                    Defendant objects that the request is unduly burdensome, not
28                  relevant to any party’s claims or defenses, and not proportional to
                                                       5
     Case 1:15-cv-01360-DAD-HBK Document 124 Filed 04/06/21 Page 6 of 7


 1                  the needs of the case. Without waiving the objections, Defendant
                    admits that he worked as a floor officer on third watch in Unit 2
 2                  during the time in question. Defendant is unable to admit or deny
 3                  the remainder of the request.
     Id. at 33. The number of times defendant Nelson worked on watch for the unit is not likely to
 4
     narrow the issues for trial concerning plaintiff’s retaliation claim for “re-housing” plaintiff with
 5
     inmate Jones. Further, in response to plaintiff’s question, Nelson admitted that he was on watch
 6
     during the relevant time in question. Nelson’s answer is proper. Similarly, plaintiff’s request no.
 7
     2 asks about his housing assignment for the same period of time, January 15, 2014 through June
 8
     26, 2014, and Nelson’s response “admits that plaintiff was housed in Unit 2 during the time in
 9
     question.” Id. at 35. Nelson’s further response that “he has no independent recollection” whether
10
     plaintiff was housed in cell 104 is a proper response. Due to the degree of specificity of
11
     numerous requests or the extended period of time covered by the request, defendant Nelson
12
     admitted that portion of the requests or explained that he lacked an “independent recollection” to
13
     explain why he could neither admit not deny the requests. See also Request Nos. 9-18, 22, 24-
14
     25. Regarding request nos. 28-147, defendant Nelson objected to the request on the basis that the
15
     propounded requests were “excessive” and posed “an undue burden” on him, or referenced
16
     documents not attached to the requests. Id. at 40-81. Defendant Nelson further objected that the
17
     propounded requests were not related to the claims or defenses. Id. Notably, various requests
18
     referenced names of various inmates not relevant to the claims in this case, or asked about
19
     specified dates or range of dates and specific hours of time, requested information about
20
     documents not attached to the requests, or asked whether after the relevant time period, Nelson
21
     considered various correctional officials who are not named as defendants “to be a reasonable
22
     prison official.” See Request no. 143, 144-147. Plaintiff does not define what he means by
23
     “reasonable” anywhere in the requests.
24
            The court agrees that the requests are excessive and unduly burdensome. The vast
25
     majority of the requests do not ask about the important facts but focus on irrelevant minutiae.
26
     With regard to those requests about relevant facts, defendant Nelson has provided proper
27
     responses. Having considered the claims at issue and having reviewed the requests and
28
                                                        6
     Case 1:15-cv-01360-DAD-HBK Document 124 Filed 04/06/21 Page 7 of 7


 1
     responses, the court finds defendant Nelson made a good faith attempt to provide well-reasoned
 2
     responses to plaintiff’s 147 requests for admissions, made proper admissions and denials, and
 3
     raised proper objections. While some of the objections did contain boilerplate responses,
 4
     defendant nonetheless considered plaintiff’s requests and made responses when the request was
 5
     relevant to the claims. Therefore, defendant will not be required to provide further responses to
 6
     any of the request for admissions plaintiff propounded on Nelson.
 7
              ACCORDINGLY, it is ORDERED:
 8
              1. Plaintiff’s Rule 36(a)(6) motion (Doc. No. 119) is resolved to the extent the relief
 9
     plaintiff seeks therein is denied.
10
              2. Defendant Nelson is not required to provide further responses to Plaintiff’s request for
11
     admissions.
12

13   IT IS SO ORDERED.
14

15   Dated:      April 6, 2021
                                                         HELENA M. BARCH-KUCHTA
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         7
